DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As to independent claims 1, 19, Tsai US 9,722,571 teaches radio frequency transmitter, power combiners and terminations therefor; Tsai US 9,130,537 teaches radio frequency transmitter, power combiners and wireless combination unit therefor; Kim et al US 8,912,865 teaches power combiner, power amplifying module having the same, and signal transceiving module; Kim et al US 7,940,152 teaches multi-primary and distributed secondary transformer for power amplifier system. However, the teaching of the prior art either combined or alone fails to teach a second parallel power combining transformer comprising: a third primary winding configured to receive a third input signal; a fourth primary winding configured to receive a fourth input signal; and a second secondary winding coupled to the third primary winding and the fourth primary winding, and configured to provide a second output signal based on the third input signal and the fourth input signal; and a first parallel power combiner connected to an output terminal of the first parallel power combining transformer and an output terminal of the second parallel power combining transformer, and configured to provide a third output signal based on the first output signal and the second output signal wherein the third primary winding, the fourth primary winding and the second secondary winding are stacked in the vertical direction.
Dependent claims 2-18 are allowable for the same reason.
As to independent claim 20, Tsai US 9,722,571 teaches radio frequency transmitter, power combiners and terminations therefor; Tsai US 9,130,537 teaches radio frequency transmitter, power combiners and wireless combination unit therefor; Kim et al US 8,912,865 teaches power combiner, power amplifying module having the same, and signal transceiving module; Kim et al US 7,940,152 teaches multi-primary and distributed secondary transformer for power amplifier system. However, the teaching of the prior art either combined or alone fails to teach a second primary winding comprising a 
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nhan T. Le whose telephone number is 571-272-7892.  The examiner can normally be reached on 9:00AM-5:00PM (Monday-Friday).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NHAN T LE/Primary Examiner, Art Unit 2649